Dickinson, J.
This is an appeal from an order overruling a demurrer to the complaint. The question to be considered is whether the complaint shows a ease of actionable fraud on the part of the defendant in the sale of three lots of land to the plaintiff for the consideration of $200, and which the defendant assumed to convey by quitclaim deed. The fraud alleged consisted in representations by the defendant that the lots were worth the sum of $200, and that he had a perfect title, whereas in fact the lots were not of a value exceeding $15, as the defendant knew, and he had no title whatever, which he also well knew. A rescission of the sale is sought.
The complaint is insufficient to show a right of action for the misrepresentation as to the value of the land. Columbia Electric Co v. Dixon, 46 Minn. 463, (49 N. W. Rep. 244.) It was not enough, to justify the plaintiff in relying upon the vendor’s representation of value, that the plaintiff was unacquainted with the values'of real estate and of this property, while the defendant was well acquainted with such values. There does not appear to have been any reason why the plaintiff could not, without difficulty, and even without inconvenience, have informed himself concerning the value of the land; and under ordinary circumstances the rule of caveat emptor prevails, as respects representations of the vendor as to the value of the property sold.
*451But for the fraudulent misrepresentation by the vendor as to his title, upon which the plaintiff relied, the complaint shows a right of action. Kiefer v. Rogers, 19 Minn. 32, (Gil. 14;) Reynolds v. Franklin, 39 Minn. 24, (38 N. W. Rep. 636;) Carlton v. Hulett, 49 Minn. 308, (51 N. W. Rep. 1053,) and cases cited. Hence the ruling of the court upon the demurrer was right.
Order affirmed.
(Opinion published 54 N. W. Rep. 486.)